DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 are presented for examination.

Quayle Action
2.	This application is in condition for allowance except for the following formal matter: 
Claims 1-2, 7-8,  and 15 are objected to because of the following informalities: 
In claim 1, to make clear the claimed invention, the Applicant is suggested to replace, in step f, the phrase: “… using at least a portion of this error value as the error value input to step b for at least one later-processed input value” with - using at least a fraction of the derived error value as the error value input to step b for at least one later-processed input value-.
In claim 2, to make clear the claimed invention, the Applicant is advised to further define the portion of the primary colors that is being displayed as an image, as some ambiguity appears to be present in the limitation.
In claim 7, to make clear the claimed invention, the Applicant is advised to further define or clarify the limitation reciting: “… the modification of the palette of primary colors allows for the output values corresponding to [the pixel in the previously-processed row which shares an edge with the pixel corresponding to the input value being processed, and the previously-processed pixel in the same row which shares an edge with the pixel corresponding to the input value being processed]”, as there appear to be some ambiguity present in the claim. Clarifications and/or amendment to claim is required.
In claim 8, to make clear the claimed invention, the Applicant is suggested to replace the phrase: “…the output from step e is the value of the triangle vertex having largest barycentric weight” with - the output from step e is the value of the triangle vertex having the largest barycentric weight-.
In claim 15, the Applicant is suggested to replace “describing the realizable gamut surface…” with - describing a gamut surface realize….-.

3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	Claims 1-15 would be allowed over the prior art if amended to overcome the informalities stated above.
Reason for Indicating Allowable Subject Matters
Robaina et al. (US 20190011703) discloses an image rendering system (see fig. 2 and/or fig. 10) comprising: an electro-optic display (64) comprising an environmental condition sensor (34) (see paragraph 1669); and a remote processor (70 or 72) connected to the electro-optic display via a network, the remote processor being
configured to receive image data, and to receive environmental condition data from the sensor via the network (see paragraph 1670), render the image data for display on the electro-optic display under the received environmental condition data, thereby creating rendered image data, and to transmit the rendered image data to the electro-optic display via the network (see paragraphs 1678, 1697-1698 in light of paragraph 1670).
However, neither Robaina fails to teach a method of rendering color images on an electro-optic display comprising a plurality of pixels, each pixel including an independently-controllable electrode, wherein each pixel can produce a plurality of colors, resulting in a color gamut derived from a palette of primary colors. The method includes: adding an error value to each input value after the first input value to produce a modified input value, wherein the error value is derived from at least one previously-processed input value; if the modified input value produced in step b is outside the color gamut, projecting the modified input value onto the color gamut to produce a projected modified input value; for each input value after the first input value, modifying the palette of primary colors based on an output value corresponding to at least one previously- processed pixel, thereby producing a modified palette; comparing the modified input value from step b or the projected modified input value from step c with the primary colors in the modified palette, selecting a primary color with the smallest error, and outputting the value of the primary color with the smallest error as the color value for the pixel corresponding to the input value being processed; and providing instructions to the independently-controllable electrode to cause the pixel to display the primary color with the smallest error output.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as recited in the PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/13/2022